[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-11614                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar             FEBRUARY 3, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A088-150-529


AROLDO GEREMIAS JUAREZ JUAREZ,

lllllllllllllllllllll                                                       Petitioner,

                                             versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (February 3, 2011)

Before EDMONDSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

         Aroldo Geremais Juarez Juarez, a native and citizen of Guatemala, petitions
for review of the Board of Immigration Appeal’s (“BIA’s”) decision affirming the

Immigration Judge’s (“IJ’s”) denial of his application for asylum and requests for

withholding of removal under the Immigration and Nationality Act (“INA”) and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”).

      On appeal, Juarez argues that the BIA erred in ruling that his asylum

application was untimely because he established extraordinary circumstances

excusing him from failing to meet the one-year deadline. He also argues that he

has faced past persecution based on protected grounds: He says he and his family

have been attacked by dangerous “Maras” gangs because of their Christian

religion and because of his membership in a social group that has expressed

opposition to those gangs. According to Juarez, the cumulative violence and

threats he suffered at the hands of the gangs amount to persecution and indicate

that he would face similar persecution upon removal to Guatemala. Finally, Juarez

argues that the Guatemalan government acquiesced to the violence Juarez faced by

failing to protect him and other citizens from the violence and threats of Maras

gangs.

      For the reasons set forth below, we dismiss in part and deny in part.

                                DISCUSSION

                                         2
      1.     Application for Asylum

      To be granted asylum, an alien must demonstrate by clear and convincing

evidence that he filed the asylum application within one year after his arrival into

the United States. See 8 U.S.C. § 1158(a)(2)(B). Notwithstanding the time limit,

an alien’s application for asylum may be considered “if the alien demonstrates to

the satisfaction of the Attorney General either the existence of changed

circumstances which materially affect the applicant’s eligibility for asylum or

extraordinary circumstances relating to the delay in filing an application . . . .” Id.

§ 1158(a)(2)(D). However,“[n]o court shall have jurisdiction to review any

determination of the Attorney General” regarding the timeliness of an asylum

application. See id. § 1158(a)(3). Accordingly, this Court has concluded that §

1158(a)(3) divests us of jurisdiction to review a time-bar decision, including

determinations as to whether an alien has complied with the one-year time limit or

established extraordinary circumstances that would excuse an untimely filing. See

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (citation

omitted).

      Juarez entered the United States in 2001. He filed his application for

asylum in 2006. Juarez argues in detail the merits of his asylum claim, asserting

that he was persecuted by gangs in Guatemala because he is a Christian and a

                                           3
member of a social group that has expressed opposition to gang practices. He also

argues that this Court should excuse his untimely filing because Juarez entered the

United States alone at age 18, unfamiliar with the country and unable to speak

English. The BIA concluded that Juarez’s asylum application was time-barred

because he did not file it within one year of arriving in the United States, as

required by § 1158(a)(2)(B). Because we lack jurisdiction to review the BIA’s

time-bar decision, we cannot consider whether Juarez has established

extraordinary circumstances to excuse his failure to file his application for asylum

within one year of arrival to the United States. See Mendoza, 327 F.3d at 1287.

Therefore, we dismiss his petition for review of the BIA’s determination as to his

asylum claim.

       2.     Application for Withholding of Removal

       Juarez next argues that the BIA erred by failing to withhold his removal.1

He argues that he has a well-founded fear that his and his family members’ lives or

freedom would be threatened upon his return to Guatemala because of violence

and threats from gangs that have targeted them in the past.

       We review legal determinations de novo, id., and factual determinations



       1
         We review only the decision of the BIA where the BIA did not expressly adopt the IJ’s
decision. Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir. 2009) (per curiam).

                                               4
under the highly deferential substantial-evidence test, whereby we “must affirm

the BIA’s decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Adefemi v. Ashcroft, 386 F.3d

1022, 1026–27 (11th Cir. 2004) (en banc) (internal quotations omitted) (citation

omitted). We “view the record in the light most favorable to the [BIA]’s decision

and draw all reasonable inferences in favor of that decision.” Id. at 1027. We may

reverse the BIA’s factual determinations “only when the record compels a

reversal.” Id. (emphasis added).

      To qualify for withholding of removal under the INA, an alien must show

that his life or freedom would be threatened in the proposed country of removal on

account of race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. § 1231(b)(3)(A). Moreover, the alien has the burden

of proving that he “more likely than not” will be persecuted upon returning to his

country. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006) (internal

quotations omitted) (citation omitted). Persecution is an “extreme concept. ”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (quotation

marks omitted) (citation omitted), and poses a more stringent standard of proof

than does an asylum claim. See id. at 1232.

      Here, the BIA adopted the IJ’s conclusion that Juarez failed to demonstrate

                                          5
a nexus between past mistreatment by gangs and a protected ground. Despite the

fact that Juarez was confronted as he was leaving religious events and faced

derision about his religious affiliation—and once, even had his Bible

vandalized—the gang members seem to have harassed, robbed, and beaten him on

multiple occasions in attempts to recruit him, not specifically on account of

Juarez’s religion or membership in a particular social group. We base our

conclusion on the fact that Juarez testified that the gangs harassed him because

they wanted him to join them, and on the fact that several letters he submitted to

prove past persecution lacked any reference to religious motivation for the gang

activity.

       In any event, although the evidence of the beatings and threats he endured

might permit a conclusion of future mistreatment based on his religion or social

group, it does not compel such a conclusion. See Sepulveda, 401 F.3d at 1231.

Substantial evidence supports the BIA’s determination that Juarez is ineligible for

withholding of removal. Thus, we deny Juarez’s petition as to his claim for

withholding of removal under the INA.

       3.    Request for Relief Under CAT

       Juarez also fails to show that, more likely than not, he would be tortured by,

or with the acquiescence of, an official of the Guatemalan government. To

                                          6
establish eligibility for CAT relief, an alien must demonstrate that he would more

likely than not be tortured if he were removed to the designated country. 8 C.F.R.

§ 208.16(c)(2). “Torture” is defined as:

      [A]ny act by which severe pain or suffering, whether physical or mental, is
      intentionally inflicted on a person for such purposes as obtaining from him
      or her or a third person information or a confession, punishing him or her
      for an act he or she or a third person has committed or is suspected of
      having committed, or intimidating or coercing him or her or a third person,
      or for any reason based on discrimination of any kind, when such pain or
      suffering is inflicted by or at the instigation of or with the consent or
      acquiescence of a public official or other person acting in an official
      capacity.

Id. § 208.18(a)(1).

      Here, Juarez did not present any evidence that he would be tortured by, or

with the acquiescence of, the Guatemalan government officials. Although he

asserts that the Guatemalan government has failed to protect its citizens from the

Maras gangs, the evidence he has presented relates to non-governmental gangs

that engage in criminal activities. He has failed to show a causal nexus between

the gangs’ criminal harassment of him and a protected ground under CAT.

Several of the letters he submitted as evidence of past persecution lack any

reference to his religion or social group; they stated only that he lived under

constant threats, that his mother’s house was robbed, and that he had been

involved in altercations. Though a letter from the youth coordinator of his church

                                           7
stated that Juarez was attacked because of his religion, it also mentioned that the

youth coordinator was able to elude conflict through prayer and avoiding

confrontations. Therefore, the record does not compel a conclusion that Juarez

would more likely than not be tortured by, or with the acquiescence of,

Guatemalan government officials upon repatriation. The BIA correctly concluded

that Juarez is ineligible for CAT protection. We therefore deny his request for

relief under CAT.



DISMISSED IN PART AND DENIED IN PART.




                                          8